Citation Nr: 9917088	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  What evaluation is warranted for postoperative residuals 
of a right ankle fracture with degenerative joint disease 
from May 11, 1994.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In May 1996, the RO granted service connection for a right 
ankle disability and assigned a noncompensable rating.  The 
veteran timely appealed the RO's noncompensable rating.  
During the pendency of the claim, the RO assigned a 20 
percent rating.  The veteran continued his appeal for a 
higher rating.


FINDING OF FACT

The veteran's postoperative residuals of a right ankle 
fracture with degenerative joint disease have not been 
manifested by ankylosis at any time since and including May 
11, 1994.


CONCLUSION OF LAW

An evaluation greater than 20 percent for postoperative 
residuals of a right ankle fracture with degenerative joint 
disease from May 11, 1994, is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code 5270, 5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Based on July 1994 x-ray studies, the veteran's private 
physician, Mark Wallace, M.D., concluded that there were 
post-traumatic changes of the distal fibula and medial 
malleolus, with some narrowing of the joints between the 
right talus and both the medial and lateral malleoli.

In January 1995, Timothy Peters, M.D., a private physician, 
noted that the veteran experienced significant right ankle 
pain.  Walking and weight bearing exacerbated the pain.  
Treatment was only moderately successful.  Physical 
examination revealed a bony enlargement of the right ankle 
with mild soft tissue swelling.  There was a medial scar 
about the right ankle from past surgical fracture repair.  He 
had about 30 percent loss of right ankle dorsiflexion 
compared to the left.  Plantar flexion appeared to be normal 
and the subtalar range of motion was not significantly 
decreased.  Dr. Peters commented that he had a slight ankle 
disability due to the fracture that was perhaps 10 percent 
disabling, and a moderate limitation of motion that was also 
10 percent disabling.

In February 1995, VA afforded the veteran an examination of 
his right ankle.  The veteran explained that he had frequent 
pain with decreased range of motion.  He took medication to 
relieve the pain.  The ankle did not give out and he did not 
wear an ankle support.  Physical examination revealed an 
eight by three centimeter nontender, nonadherent, and 
nondepressed surgical scar located on the medial aspect over 
the medial malleolus.  The veteran exhibited pain with range 
of motion.  The right ankle dorsiflexion was to 10 degrees, 
plantar flexion was to 35 degrees, inversion to 22 degrees, 
and eversion to 8 degrees.  The diagnosis was status post-
operative fracture of the right ankle with degenerative joint 
disease.  X-ray study echoed the examiner's diagnosis.

In July 1996, the veteran testified before a hearing officer 
at the RO.  The veteran asserted that a rating in excess of 
20 percent was warranted because it hurt and altered his 
gait.

The veteran underwent another VA examination in January 1998.  
He provided essentially the same complaints with respect to 
his right ankle.  Physical examination revealed that the 
surgical scar was unchanged since the last VA examination.  
The veteran exhibited pain with range of motion studies.  He 
had dorsiflexion to 10 degrees, plantar flexion to 35 
degrees, inversion to 20 degrees, and eversion to 10 degrees.  
The diagnosis was status post-operative right ankle with 
degenerative joint disease.

VA examined the veteran again in April 1998.  The veteran 
reported that he continued to experience right ankle pain.  
Typically, it was mild pain localized in the tibiotalar 
region.  Prolong standing caused increased pain a little bit.  
He reported no other significant factors beyond standing that 
caused any significant change in excursion, strength, speed, 
coordination, or endurance.

Physical examination revealed that the ankle was slightly, 
and diffusely enlarged without erythema.  Palpation did not 
cause warmth.  There was a seven centimeter hypopigmented 
flat anterior scar.  He had dorsiflexion to 5 degrees, 
plantar flexion to 40 degrees, inversion to 18 degrees, and 
eversion to 5 degrees.  Deep palpation of the tibiotalar 
joint resulted in slight tenderness and mild osteophytosis.  
The distal fibula and tibia were non-tender with no joint 
effusion.  The veteran exhibited an altered gait favoring the 
right ankle.  The examiner's impression was status post 
fracture of the right ankle, status post open reduction and 
internal fixation surgery and hardware removal.  In addition, 
he had post-traumatic osteoarthritis of the right ankle.  

The examiner specifically commented that prolonged standing 
caused a 10 percent increase in pain and a 10 percent 
decrease in excursion, strength, speed, coordination, and 
endurance.  

In April 1999, the veteran testified before the undersigned 
Member of the Board.  At the hearing, the veteran and his 
representative asserted that the RO did not properly consider 
the standards set out by the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, they insisted that a current 
examination was necessary because the veteran's disability 
had subsequently increased in severity.  Moreover, the 
representative maintained that a separate rating was 
warranted for the tender and painful surgical scar.  The 
veteran testified that his range of motion had not change 
much since the last examination, but the pain had increased.  
He had trouble navigating stairs and walking more than two 
blocks.  He took large amount of pain medication and he used 
a cane.

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for residuals of a status post-operative fracture 
of the right ankle with degenerative joint disease is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, in such a case it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  After reviewing the evidence, which 
includes various VA outpatient and examination reports, the 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 5010 provides that traumatic arthritis should 
be rated as degenerative arthritis. Diagnostic Code 5003 
provides that, when documented by X-rays, arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion. 
Read together, Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 
4.59 provide that painful motion due to traumatic arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

The standardized range of motion for the ankle is plantar 
flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  A marked 
limitation of ankle motion is rated 20 percent disabling.  38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5271.  An evaluation 
greater than 20 percent requires ankylosis of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

In this case, the Board finds that a rating in excess of 20 
percent is not warranted because there is no clinical 
evidence that the veteran's right ankle is ankylosed.  In 
other words, the right ankle is not locked or immobile in a 
set position.  Furthermore, while the veteran contends that 
he experiences functional impairment due to right ankle pain, 
the Board notes that the DeLuca standards do not apply when a 
veteran is at the maximum for limitation of motion and where 
a higher evaluation is based on ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Given that marked 
limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5271, and a higher evaluation requires 
ankylosis, the DeLuca standards do not apply in this case.  
Hence, the Board finds that a rating in excess of 20 percent 
is not warranted.  

While it is contended that the surgical scar is tender and 
painful and that a separate rating is therefore in order, 
there is no objective clinical evidence supporting this 
contention as required under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1998).  Thus a separate evaluation for the scar is 
not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER 

Entitlement to a rating in excess of 20 percent for a right 
ankle disability is denied.


REMAND

VA has a duty to complete the appellant's application when 
the appellant puts VA on notice that there might be some 
competent evidence available to enhance the appellant's 
claim.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  

In his April 1999 testimony before the undersigned Member of 
the Board, the veteran raised the issues of entitlement to 
service connection for a low back and a cervical spine 
disorder, both on a secondary basis.  He testified that his 
private physician, Dr. Peters, who is currently treating him, 
stated that the veteran's service-connected right ankle 
disability aggravated the low back and cervical spine 
disorders.  In addition, various VA and private medical 
records note that the veteran walks with an altered gait 
primarily due to his right ankle disability.

The United States Court of Appeals for Veterans Claims has 
made clear that service connection may not only be granted 
for a disorder found to be proximately due to or the result 
of a service-connected disability, but also when it is shown 
that the claimed disorder has been aggravated by the service-
connected disability, Allen v. Brown, 7 Vet. App. 439 (1995).  
Therefore, the Board concludes that further development is in 
order in order to adjudicate these issues.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have treated 
his low back and cervical disorders since 
April 1998, to particularly include his 
private physician Dr. Peters.  All 
attempts to secure this information 
should be carefully documented in the 
claims file.

2.  The veteran should be scheduled for 
an examination by an orthopedist in order 
to determine the nature and etiology of 
any cervical or low back disorder.  All 
necessary tests and studies should be 
accomplished, and the clinical findings 
must be reported in detail.  The entire 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review both prior to, and during, the 
examination.  Following the examination 
the examiner must offer an opinion 
whether it is at least as likely as not 
that the veteran's right ankle fracture 
residuals caused or aggravate any 
cervical spine or low back disorder.  If 
the examiner concludes that there is no 
relationship, he/she should attempt to 
distinguish any opinion offered by Dr. 
Peters, the veteran's private physician.  
The examination reports should be typed.

The appellant must be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the service 
connection issues on appeal, to include 
consideration of the Court's holding in 
Allen.

Following completion of the requested development, the agency 
of original jurisdiction should again consider the veteran's 
claims and determine whether or not they may be granted.  If 
action remains adverse to the appellant, he should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.

No action on the part of the veteran is required until he 
receives further notice. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues on appeal.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

